Citation Nr: 0703598	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an avulsion fracture of the second metatarsal of the left 
foot, with pes planus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of an os 
calcis fracture of the left foot, to include as secondary to 
service-connected disability.

3.  Entitlement to service connection for residuals of a 
talar dome fracture of the right foot, to include as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 until 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

This matter was previously before the Board in March 2004 and 
was remanded for further development.

In September 2003, a Decision Review Officer (DRO) hearing 
was held at the RO and a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the residuals of 
an avulsion fracture of the second metatarsal of the left 
foot, with pes planus consist primarily of limited range of 
motion (that has decreased), constant pain, and tenderness to 
palpation of the left foot; requiring the use of a cane for 
ambulation.  



2.  The probative competent evidence of record does not 
demonstrate that the veteran's current residuals of an os 
calcis fracture of the left foot are causally related to his 
active service nor were they caused or aggravated by a 
service-connected disability.

3.  The probative competent evidence of record does not 
demonstrate that the veteran's current residuals of a talar 
dome fracture of the right foot are causally related to his 
active service nor were they caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of an 
avulsion fracture of the second metatarsal of the left foot, 
with pes planus, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006). 

2.  Residuals of an os calcis fracture of the left foot are 
not proximately due to or the result of the veteran's 
service-connected disability nor were they incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2006).

3.  Residuals of a talar dome fracture of the right foot are 
not proximately due to or the result of the veteran's 
service-connected disability nor were they incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.
VA satisfied its duty to notify as to the claim by means of 
October 2003 and March 2004 letter from VA to the appellant.  
These letters informed him of what evidence was required to 
substantiate each claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  

The above notice letters did not set forth the relevant 
diagnostic code for the disability at issue.  However, this 
is found to be harmless error as an increased evaluation to 
the maximum under such diagnostic code is awarded herein.  
Further, the veteran did not receive any specific notice 
regarding the assignment of effective dates of an award per 
Dingess.  If the veteran expresses disagreement with an 
assigned effective date following effectuation of the 
decision herein by a rating action, he will be provided such 
notice by the RO.  Hence, the veteran is not prejudiced in 
this adjudication by the lack of such notice.  Additionally, 
because the veteran's claims of service connection are denied 
in the instant decision, VA's failure to provide notice as to 
the assignment of a disability rating and/or effective date 
has no adverse impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
provided at a September 2003 hearing before a decision review 
officer at the RO.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).    

Disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Increased rating claim

The veteran's service-connected left foot fracture residuals 
are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
applicable to foot injuries.  Under that diagnostic code 
section, moderate residuals of foot injuries warrant a 10 
percent rating.  A 20 percent rating requires moderately 
severe residuals.  A 30 percent rating requires severe 
residuals.  The terms "mild," "moderate," and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  While there is no specific diagnostic 
code that sets forth criteria for rating range of motion of 
the foot, standard range of foot (ankle) motion is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Considering the pertinent evidence in light of the above, the 
Board finds that the veteran is entitled to a 30 percent 
rating for the orthopedic manifestations of his left foot 
fracture residuals, because the evidence is at least evenly 
balanced as to whether these residuals are moderately severe 
or severe.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

The medical evidence reflects that range of motion of the 
foot (ankle) has steadily decreased.  On April 2004 VA 
examination, left ankle dorsiflexion was to 5 degrees and 
plantar flexion was to 28 degrees, well below the normal 
figures of 20 degrees and 45 degrees, respectively.  Those 
figures had been much higher upon VA examination in November 
2002.  In 2002, the veteran had 10 degrees of dorsiflexion 
and 47 degrees of plantar flexion.  The 2002 VA examiner 
noted that the veteran ambulated slowly with use of a cane 
and appeared in moderate distress.  The 2004 VA examiner 
noted that the veteran has a "quite marked limp" especially 
on the left side.  The examiner also noted that there was 
muscle atrophy on the left and a slight widening of the left 
heel.  The veteran used a cane on the right side.  

Additional functional limitation has been considered pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The Board finds that the 30 percent 
rating for the orthopedic residuals adequately compensates 
the veteran for the extent of his functional loss due pain.  
In reaching this determination, the Board has considered the 
testimony of the veteran and during the September 2003 
hearing, the November 2002 VA examiner's findings of painful 
motion but no grimacing, private medical records, and the 
April 2004 VA examiner's findings of no swelling or 
crepitation, minimal tenderness of the metatarsal base 
without deformity, and normal adduction and abduction motion 
of the left foot.  Moreover, a 30 percent evaluation is the 
maximum schedular evaluation afforded under Diagnostic Code 
5284. 

Further, the Board has considered alternative diagnostic 
codes.  The veteran is not entitled to the 40 percent rating 
under the Note to Diagnostic Code 5284 because there is no 
actual loss of use of the foot.  The medical records reflect 
that the veteran has, in fact, been able to walk--albeit with 
difficulty and the use of a cane.  As such, the loss of use 
of the foot is not objectively demonstrated.

Nor is the veteran entitled to a higher rating under any 
other diagnostic code applicable to disabilities of the foot.  
Although the record demonstrates that the veteran has pes 
planus, there is no evidence that he has pronounced 
unilateral symptomalogy.  The 2004 VA examiner did not see 
evidence of any aggravation of the veteran's service-
connected pes planus.  Moreover, a 30 percent evaluation is 
the maximum schedular evaluation for unilateral pes planus 
under Diagnostic Code 5276.  Therefore, Diagnostic Code 5276 
does not afford the veteran a higher evaluation.  
Additionally, as the November 2002 and April 2004 VA 
examinations reports do not indicate that the veteran has 
claw foot, thus, Diagnostic Code 5278 is not for application.  
Further, the clinical evidence has not revealed any 
neurologic manifestations.

Additionally, it is noted that the veteran's residuals of an 
avulsion fracture of the second metatarsal of the left foot, 
with pes planus involve a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a rating under Diagnostic Code 7804.  Here the evidence does 
not establish that such criteria have been met.  The VA 
examination report in 2002 noted a scar in the left heel area 
with "L" shaped configuration.  It measured 12 cm.  The 
veteran complained of tenderness over the area.  It was pink, 
smooth, fine to palpation, and with no adhesions.  Upon VA 
examination in 2004, a well healed surgical incision was 
noted.  No complaints referable to the scar were noted in the 
2004 examination report. The Board finds that the record does 
not reflect findings relative to any symptomatic surgical 
scar.  In view of the foregoing, the Board finds that a 
separate compensable evaluation for a right knee scar is not 
appropriate here.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  Service connection claims

Residuals of an os calcis fracture of the left foot and 
residuals of talar dome fracture of the right foot, both 
secondary to service-connected disability (residuals of 
both feet)

The veteran primarily asserts entitlement to service 
connection for the residuals of both feet as due to his 
service-connected disability.  The veteran claims that in 
August 2000, as he was stepping on to a ladder, his left foot 
"gave out" and he fell approximately 10 feet injuring both 
of his feet.  Again, secondary service connection may be 
granted for disability which is proximately due to or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Specifically, in order to prevail 
on the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998). 

At the outset, the Board finds that the veteran has a current 
disability based on the following.  In April 2003, a private 
medical record from Salina Sports Medicine and Orthopedic 
Clinic (Salina) found the veteran to have a left os calcis 
fracture and right talus fracture with some limited pain and 
function.  X-rays taken in conjunction with the 2002 VA 
examination revealed an orthopedic plate in the lateral 
aspect of the os calcis with residue of old healed trauma and 
a normal right foot.  Based on the foregoing and resolving 
any doubt in the veteran's favor, the Board finds that he has 
current disabilities of the feet.

Regarding a medical nexus opinion, VA examiner in 2004 opined 
that the evidence is "not very solid" that his left foot 
symptoms caused his fall from the ladder and resulting 
fractures.  The examiner further opined that it he could not 
"state categorically that the fall was due to the left foot 
previous problem."  The examiner attributed most of the 
veteran's foot residuals to being secondary to the fractures 
sustained when he fell down from the ladder.  The examiner 
noted that the foot residuals from the fall still cause him 
pain.  The Board notes that the VA examiner in 2004 had the 
claims folder available for review and his opinion were 
consistent with the disability in relation to its history.  
38 C.F.R. § 4.1 (2006).

The Board acknowledges a statement of record by L.E.B., D.O., 
from Comcare health care in May 2003.  Dr. L.E.B. indicated 
that he saw the veteran in 1992 and diagnosed him with 
moderate pes planus and chronic tendonitis.  In the May 2003 
statement, it was opined that the pes planus and tendonitis 
were service related.  The Board also acknowledges an August 
2003 statement of record by K.M.D., D.P.M., from West Georgia 
Podiatry Associates.  Dr. K.M.D. opined that it is as likely 
as not that the veteran's pes planus and resultant gait 
changes occurred in service.  

The Board also observes an April 2003 statement from Salina 
that noted no problems with the veteran's right ankle until 
his fall from the roof in August 2000.  No clinical evidence 
of record relates the veteran's right foot residuals to 
service.

In weighing the probative value of the evidence, the Board 
finds the VA examiner's opinions to be more probative than 
the opinions of private doctors given in May 2003 and August 
2003.  The 2004 VA examiner reviewed claims file and provided 
a more thorough supporting rationale for the diagnosis was 
provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion); see also Sklar v. Brown, 5 Vet. App. 140 (1993) 
(stating that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion).  The Board further points out that the 
veteran's pes planus is already service connected as a part 
of his avulsion fracture of the second metatarsal of the left 
foot.

The Board further notes that following service the claims 
file shows no documented complaints of or treatment for 
residuals of both feet until August 2000 (the date of the 
fall).  The Board also notes a March 1992 VA examination, 
less than 1 year after separation, which diagnosed the 
veteran with a history of injury to left foot with a normal 
examination and normal x-rays.  In making its decision, the 
Board notes that the lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Therefore, in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
initial report of manifestations in both feet many years 
after the veteran's discharge from service are too remote 
from service to be reasonably related to it.  

Based on the foregoing, the Board concludes that no competent 
evidence relates the veteran's residuals of fracture of both 
feet to service.  As noted above, the preponderance of the 
evidence is also against a grant of service connection on a 
secondary basis.  

The veteran has also expressed, including during the 
September 2003 DRO hearing, an opinion as to the etiology of 
the residuals of both feet.  The Board acknowledges his 
statements and testimony, but it notes that the appellant has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence fails to show that the 
veteran's current residuals of both feet are attributable to 
active service or to his service-connected disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to a rating of 30 percent for residuals of an 
avulsion fracture of the second metatarsal of the left foot, 
with pes planus, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to service connection for residuals of an os 
calcis fracture of the left foot is denied.

Entitlement to service connection for residuals of a talar 
dome fracture of the right foot is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


